    Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32                  Desc
                                      Proposed Order Page 1 of 7




                             UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 :
    In re:                                                       :   Chapter 11
                                                                 :
    1121 PIER VILLAGE LLC, et al.                                :   Bankruptcy No. 21-11466 (ELF)
                                                                 :   (Jointly Administered)
                                Debtors.                         :
                                                                 :


   ORDER GRANTING DEBTORS’ MOTION FOR THE ENTRY OF AN ORDER
   GRANTING (A) AUTHORITY TO OBTAIN POST-PETITION FINANCING, (B)
GRANTING LENDER LIENS AND SUPER PRIORITY ADMINISTRATIVE EXPENSE
 STATUS PURSUANT TO 11 U.S.C. §§ 364(c)(1), (2) AND (3) AND 364(d), (C) RELIEF
FROM THE AUTOMATIC STAY (D) AUTHORITY TO ENTER INTO AGREEMENTS
                WITH LENDER AND (E) RELATED RELIEF


             AND NOW this _____ day of ______________, 2021, upon consideration of the motion

(the “Motion”) 1 1121 Pier Village LLC, Penn Treaty Homes LLC and 2626 Frankford LLC

(collectively the “Debtors”) for the entry of an order granting (a) the Debtors authority to obtain

post-petition financing on the terms described herein, (b) granting the post-petition lender liens

and super-priority administrative expense status pursuant to 11 U.S.C. §§ 364(c)(1), (2) and (3)

and 364(d) of title 11 of the United States Code (the “Bankruptcy Code”), (c) granting relief

from the automatic stay pursuant to section 362 of the Bankruptcy Code and (d) authorizing the
Debtors to enter into agreements with an entity associated with 724 Group Investments, LLC and

DIO Industrials LLC(the “Lender”),

             IT APPEARING THAT, at or prior to the final hearing on the Motion, pursuant to

Bankruptcy Rules 4001(b), (c) and (d), the Debtor has provided each of the parties set forth

below such notice of the time, place and nature of the hearing as required under the Bankruptcy

Rules,: (1) the Office of the United States Trustee, (2) Sharestates, (3) Stewart, (4) all attorneys


1
             Capitalized defined terms shall have the meaning ascribed to them in the Motion.

                                                            1
OMC\4840-0587-3913.v1-9/1/21
  Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32          Desc
                                    Proposed Order Page 2 of 7



who have filed a request for service of all pleadings and notices under Bankruptcy Rule 2002, (5)

all creditors known to the Debtor who have asserted a lien or other similar interest against a

Debtor, and (6) such taxing authorities as have alleged a claim against a Debtor, and

         APPEARING, that Debtors filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code on May 23, 2021 (the “Petition Date”) and are continuing in the management

and possession of their businesses and property as debtors-in-possession pursuant to sections

1107 and 1108 of the Bankruptcy Code; and

         APPEARING, that without the financing proposed by the Motion, Debtors will not have

the funds necessary to pay insurance or property taxes or complete the sale of substantially all of

their assets; and it

         APPEARING, that Debtors have requested that Lender make loans and advances to

Debtors under and pursuant to a $800,000.00 line of credit in order to provide funds to be used

by Debtors for its general operating, working capital and other business purposes in the ordinary

course of Debtor’s business, and to allow the Debtors to market and sell substantially all their

Assets and pay administrative expenses; and

         APPEARING, that all such loans and advances by Lender will benefit the Debtors, their

estates and creditors; and

         APPEARING, that the ability of the Debtors to continue business and proceed to sale

under chapter 11 of the Bankruptcy Code depends upon Debtors obtaining such financing from
Lender; and

         APPEARING, that Lender is willing to make loans and advances to Debtors on a secured

and administrative priority basis as described herein and subject to the terms and conditions

contained herein and in the Financial Agreements and Motion; and

         APPEARING, that the granting to the Lender of a first priority lien on the Debtor’s
Assets under section 364(d) of the Bankruptcy Code is appropriate under the circumstances, the

Debtor having established that the availability of the Loan proceeds will advance the value of the



                                                 2
OMC\4840-0587-3913.v1-9/1/21
  Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32             Desc
                                    Proposed Order Page 3 of 7



Debtors’ Projects by completing value-improving demolition and funding a nationwide

marketing process leading to sale; and

         APPEARING, that the relief requested in the Motion is necessary, essential, and

appropriate for the continued operation of Debtors’ business and the management and

preservation of Debtors’ assets and properties and is in the best interests of Debtors, their estates

and creditors;

         NOW, THEREFORE, upon the submissions, offers of proof and the record set forth by

Debtors, including the Motion, the filings and pleadings in this case, the record of the

proceedings heretofore held before this Court with respect to the Motion and upon completion of

the hearing and sufficient cause appearing therefor, the Court hereby finds as follows:

         A.       The Debtors are unable to obtain unsecured credit allowable under section

503(b)(1) of the Bankruptcy Code or pursuant to sections 364(a) and (b) of the Bankruptcy Code.

         B.       Under the circumstances, no other source of financing exists on terms more

favorable than those offered by Lender.

         C.       The notice of the hearing on the Motion constitutes sufficient and adequate notice

in accordance with Bankruptcy Rules 4001(b), (c) and (d) and sections 102(1) and 364(c) of the

Bankruptcy Code. No further notice of the relief sought in the Motion is required.

         D.       Consideration of this Motion constitutes a “core proceeding” as defined in 28

U.S.C. §§157(b)(2)(A), (D), (G), (M) and (O). This Court has jurisdiction over this proceeding
and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

         E.       The relief granted by this Court pursuant to this Order is necessary to avoid

immediate and irreparable harm and injury to Debtors.

         F.       Good, adequate and sufficient cause has been shown to justify the granting of the

relief requested herein, and the immediate entry of this Order.
         G.       The terms and conditions of this order and the Financial Agreements have been

negotiated in good faith and at arm’s length by the parties involved. Accordingly, the Court



                                                   3
OMC\4840-0587-3913.v1-9/1/21
  Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32            Desc
                                    Proposed Order Page 4 of 7



finds the agreements between the parties as described herein have been made in good faith as

that term is used in section 364(e) of the Bankruptcy Code.

         ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that:

         1.       The Motion, as it relates to financing and approval of the Loan and the other

related Financial Agreements, is granted.

         2.       Appropriate notice of the hearing requesting the entry of the Motion and the

hearing thereon has been provided.

         3.       The Debtors are hereby authorized and empowered to immediately borrow from

Lender pursuant to the terms of this Order and the terms and conditions set forth in the Financial

Agreements,   in such amount or amounts as may be made available to Debtors by Lender, up to the

aggregate amount of $800,000.00.

         4.       Debtors shall use the proceeds of the loans and advances made by Lender to

Debtors to pay insurance and real estate taxes, to conduct demolition and to proceed with its

efforts to sell substantially all of their assets, in accordance with the terms of the Financial

Agreements and Approved Budget.

         5.       The Debtors are hereby authorized to use the proceeds of the Loan as expressly

provided in the Financial Agreements and this Order and only in a manner consistent with the

Approved Budget, with an allowed 10% variance from the amounts set forth.

         6.       The Debtor is authorized and directed to perform and comply and to continue to
perform and comply with all of the terms, conditions and covenants of the Financial Agreements

and such terms, conditions and covenants shall be sufficient and conclusive evidence of the

borrowing arrangements between Debtors and Lender and of Debtors’ agreement to the terms,

conditions and covenants of the Financial Agreements for all purposes, including, without

limitation, the payment of all principal, interest and fees and expenses, all as more fully set forth
in the Financial Agreements.

         7.       To secure the prompt payment and performance of the Debtors’ liabilities to the

Lender, Lender shall upon entry of this Order have and is hereby granted, valid and perfected

                                                   4
OMC\4840-0587-3913.v1-9/1/21
  Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32             Desc
                                    Proposed Order Page 5 of 7



security interests and liens, superior to all other creditors of Debtors’ estates, in and upon all of

the existing and future Assets of the Debtor, whether acquired prior to, concurrently with or after

the filing of the petition commencing Debtors’ chapter 11 case, including, without limitation, all

inventory, goods, accounts, deposit accounts, accounts receivable, equipment, investment

property, contract rights, commercial tort claims, general intangibles, and causes of action arising

under chapter 5 of the Bankruptcy Code.

         8.       Lender shall have all rights and remedies with respect to Debtor, its liabilities

under the Financial Agreements (the “Liabilities”) and the Assets, as are set forth in the Financial

Agreements and this Order.

         9.       This Order shall be sufficient and conclusive evidence of the priority, perfection

and validity of all of the security interests and mortgages in and liens upon the property of the

Debtors’ estates granted to Lender as set forth herein and in the Financial Agreements without

the necessity of filing, recording or serving any financing statements, leasehold mortgages,

mortgages or other documents which may otherwise be required under federal or state law in any

jurisdiction or the taking of any other action to validate or perfect the security interests and liens

granted to Lender in this Order and the Financial Agreements             If the Lender shall, in its

discretion, elect for any reason to file any such financing statements, mortgages or other

documents with respect to such security interests and liens, Debtors are authorized and directed

to execute, or cause to be executed, all such financing statements or other documents upon
Lender’s request and the filing, recording or service thereof (as the case may be) of such

financing statements, mortgages or similar documents shall be deemed to have been made at the

time of and on the Petition Date. The Lender may, in its discretion, file a copy of this Order in

any filing or recording office in any county or other jurisdiction in which Debtors have an

interest in real or personal property and, in such event, the subject filing or recording officer is
authorized and directed to file or record such certified copy of this Order in accordance with

applicable law.         The liens granted Lender hereby shall be deemed valid and perfected

notwithstanding the requirements of non-bankruptcy law with respect to perfection.

                                                  5
OMC\4840-0587-3913.v1-9/1/21
  Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32             Desc
                                    Proposed Order Page 6 of 7



         10.      The Debtors are hereby authorized and directed to perform all acts, and execute

and comply with the terms of such other Financing Agreements, including, without limitation

any security documents as the Lender may reasonably require as evidence of and for the

protection of the Liabilities and the Assets or which may be otherwise deemed necessary by

Lender to effectuate the terms and conditions of this Order and the Financing Agreements.

         11.      The automatic stay provisions of section 362 of the Bankruptcy Code are

modified to the extent necessary to permit Lender to implement the terms and conditions of the

the Financial Agreements and the provisions of this Order.

         12.      The Debtors are authorized and directed to deliver to Lender all of the

documentation which Debtors are required to provide to Lender under the Financial Agreements

and this Order.

         13.      To the extent of the Loan, and in addition to the foregoing, Lender is granted an

allowed super-priority administrative claim in accordance with section 364(c)(1) of the

Bankruptcy Code having priority in right of payment over any and all other obligations,

liabilities and indebtedness of the Debtor, now in existence or hereafter incurred by Debtors.

         14.      The holders of Primed Statutory Liens are adequately protected by equity.

         15.      To the extent of the Loan, Sharestates and Stewart are granted replacement liens

on all assets of the Debtors (the “Replacement Liens”), subject to existing liens and the liens

granted to Lender under this Order. This Order shall be sufficient and conclusive evidence of the
priority and perfection of the Replacement Liens.

         16.      The Debtors hereby waive any claim to surcharge the collateral of Sharestates or

Stewart pursuant to 11 U.S.C. §506(c). This waiver, combined with the Replacement Liens,

provides Sharestates and Stewart with adequate protection of their interests to the extent of the

Loan.
         17.      Lender’s liens, security interests and super-priority administrative expense claim

shall be subordinate only to the fees and expenses of the Office of the United States Trustee

pursuant to 28 U.S.C. §1930, and except as provided for in this paragraph, no other claim or right

                                                  6
OMC\4840-0587-3913.v1-9/1/21
  Case 21-11466-elf            Doc 116-3 Filed 09/01/21 Entered 09/01/21 17:28:32           Desc
                                    Proposed Order Page 7 of 7



of set-off, including, without limitation any post-petition super-priority administrative claims

granted by order of the Bankruptcy Court, shall be granted or allowed priority superior to or pari

passu with the priority of the claims of Lender granted by this Order in favor of Lender while the

Loan remains outstanding.

         18.      The provisions of this Order shall inure to the benefit of Debtors and Lender and

shall be binding upon Debtors and Lender and their respective successors and assigns including

any chapter 11 Trustee, chapter 7 Trustee, any committee, or other fiduciary hereafter appointed

as a legal representative of the Debtors or with respect to property of the estates of Debtors and

shall also be binding upon all creditors of Debtors and other parties in interest.

         19.      The Debtors have requested immediate entry of this Order pursuant to Bankruptcy

Rules 4001(b)(2) and (c)(2). The authorization granted herein on a final basis is necessary to

avoid immediate and irreparable harm to the Debtors. This Court concludes that entry of this

Order is in the best interests of the Debtors and creditors as its implementation will, among other

things, allow the Debtors to maximize the value of their assets.

         20.      To the extent the terms and conditions of the Financial Agreements are in conflict

with the terms and conditions of this Order, the terms and conditions of this Order shall control.

         21.      The terms of the Financial Agreements and the terms of this Order have been

negotiated in good faith and at arms’ length between Debtors and Lender, and any loans,

advances or other financial and credit accommodations which are made or caused to be made to
Debtors by Lender pursuant to the Financial Agreements are deemed to have been extended in

good faith, as the term “good faith” is used in section 364(e) of the Bankruptcy Code, and shall

be entitled to the full protection of section 364(e) of the Bankruptcy Code.


                                               BY THE COURT



                                               The Honorable Eric L. Frank
                                               United States Bankruptcy Judge


                                                  7
OMC\4840-0587-3913.v1-9/1/21
